Citation Nr: 1812514	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  17-39 047	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

The Veteran represented by:  Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956, which included service during the Korean Conflict. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The evidence of record does not establish the in service incurrence of a bilateral foot disability.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disability have not been met.  
38 U.S.C. §§ 1110, 1111, 1112, 1113, 1131, 1132, 1133, 1137 (2012); 38 C.F.R. 
§§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 and its implementing regulations impose obligations on the VA to provide claimants with notice and assistance.  
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Here, the Veteran's service treatment records (STRs) were destroyed in the July 1973 fire at the National Personnel Records Center.  See Response to September 2016 Request for Information; see also August 1980 Response to March 1980 Request for Information.  In these instances, the Board acknowledges the VA has a heightened obligation to assist him in the development of his claim, to explain the findings and conclusions, as well as considering the applicability of benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Consequently, the RO, in compliance with VA Adjudication Procedures Manual setting forth special handling protocol in such cases, requested the Veteran complete in detail a NA Form 13055, Request for Information Needed to Reconstruct Medical Data, to enable the VA to request a thorough search of his service records.  See July 2016 Letter to the Veteran; VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E.1.b.; see also Cromer v. Nicholson, 455 F.3d 1346 (2006) (noting the VA has enacted several regulations to ease the evidentiary burdens faced by veterans whose records were lost in the 1973 fire; holding that in the absence of statutory or constitutional imperative, it would be improper for the court to impose a judicial remedy to supplant the remedies and procedures in place).  The RO received a completed NA Form 13055 from him with respect to the claims for hearing loss, hypertension, and a lung condition.  See July 2016 NA Form 13055; see also April 2017 NA Form 13055 (the Veteran only included detail with respect to asthma and pneumonia).  However, he did not include any information pertaining to the claimed bilateral foot disability.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not a one-way street).  Thus, when the RO submitted a M05 request to the Personnel Information Exchange System further evidence relevant to the claimed bilateral foot disability could not be sought.  See VA Adjudication Procedures Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E.1.b.

In light of the above, the Board finds the VA's heightened duty to assist has been satisfied.  Further, the Board finds the Veteran has been afforded a meaningful opportunity to effectively participate in the adjudication of this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Thus, there is no prejudice in proceeding with the adjudication of the claim.  

II.  Service Connection for a Bilateral Foot Disability

The Veteran contends that his claimed bilateral foot disability stems from his service.  See January 2016 Veteran's Application for Compensation and/or Pension.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A review of the medical evidence of record discloses the Veteran has been diagnosed with various foot conditions; bunions, osseous deformity, dystrophic nails, and edema.  See January 2012 VA Podiatry Consult; December 2013 VA Podiatry Consult.  Thus, the current disability element of this claim has been met.  See Shedden, supra.

Next, the Board must determine whether the evidence of record establishes an in service incurrence.  As noted above the Veteran's complete STRs are unavailable.  However, the Board notes there is a single STR associated with the claims file; his October 1956 Report of Medical Examination Report.  According to the October 1956 Report of Medical Examination Report, at the time of separation, upon clinical evaluation, no abnormalities were found aside from a scar on his chin.  Notably, the examiner indicated there was nothing in his present personnel medical history of clinical significance.

Of importance, the Board notes the Veteran has not submitted any lay statements bearing on the symptoms or diagnoses associated with his claimed bilateral foot disability.  The sole statement he has made with respect to this claim is in the January 2016 Veteran's Application for Compensation and/or Pension, where he indicated the disability onset in 2008 and that his has received treatment through the San Juan VA Medical Center. 

In a May 2017 Statement in Support of Claim, the Veteran's brother, J.M.G., stated he served with the Veteran in the same unit.  During their time in service, J.M.G. recalled him going to sick call on several occasions due to problems with his feet.  However, J.M.G. did not provide any further details as to the symptoms he experienced or any diagnoses that were made in service.  Significantly, J.M.G.'s lay statements are inconsistent with the information the Veteran has provided and the October 1956 Report of Medical Examination Report.  Consequently, the Board accords J.M.G.'s lay statements less probative weight.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Further, a review of the medical evidence of record discloses the Veteran has at no time reported any feet problems in service.  For instance, while an August 1981 Psychiatric Evaluation documented his generally report of suffering from varied and different illnesses since separation from service.  He proceeded to specifically identify suffering from peptic ulcer disease, chronic bronchial asthma, and psychiatric symptomatology.  Similarly, a November 1981 VA Psychiatric Examination recorded his report of being hospitalized for bronchial asthma in service and recurrent asthma thereafter.  He also relayed suffering from pulmonary tuberculosis, peptic ulcer disease, heart burn, and epigastric pains since separation from service.  However, he did not reference any foot conditions in service or since separation from service.  Likewise, a February 1983 D.H.A.O.C. Social Evaluation noted his statement that he suffered from stomach ulcers, tuberculosis, and bronchial asthma in service.  Again, it was silent as to any foot conditions in service.

Based on the above, the Board finds the preponderance of the evidence does not establish an in service incurrence.  See Shedden, surpra; see also 38 U.S.C. 
§ 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).  Necessarily, the nexus element cannot be satisfied.  See Shedden, surpra.  As such, the Veteran's service connection claim for a bilateral foot disability must be denied.


ORDER

Service connection for a bilateral foot disability is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


